Citation Nr: 0008044	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-13 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's unauthorized 
medical treatment at a private hospital on March 9, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Winston-Salem, 
North Carolina which denied entitlement to payment or 
reimbursement for private medical expenses incurred at the 
Community Memorial Health Center in Southside, North Carolina 
on March 9, 1998.


FINDINGS OF FACT

1.  The veteran is service connected for a residual scar of a 
gunshot wound of the lip, chin and neck, rated as 30 percent 
disabling; and anxiety neurosis, rated as 10 percent 
disabling; for a combined service-connected evaluation of 40 
percent.  

2.  The veteran does not have a total disability permanent in 
nature.

3.  On March 9, 1998, the veteran was treated in the 
emergency room at Community Memorial Health Center, for chest 
pains.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized medical services are not met as a matter of law.  
38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 17.52, 1753, 17.54, 17.120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay for the cost of 
private medical treatment for chest pains provided at 
Community Memorial Health Center (CMHC) in Southside, North 
Carolina on March 9, 1998.  The veteran argues that the VA 
had paid for expenses incurred for private hospitalization 
for the same condition in the past.  

The record shows that the veteran was seen as a "walk-in" 
at a state public health clinic on March 9, 1998, for a blood 
pressure check.  He complained of lightheadedness and 
shortness of breath.  His blood pressure was 128/74 and his 
pulse was 66 and regular.  A phone call was made to the 
McGuire VA Medical Center and a "Dr. Stucky" was informed 
of the veteran's complaints and findings.  The VA physician 
advised that the veteran be taken to a local hospital and 
evaluated at the emergency room (ER); and that he should then 
be advised of the findings.  Later that same day, March 9, 
1998, the veteran presented at the emergency room at CMHC, 
where he was evaluated and treated for chest pain.  He seeks 
VA coverage of that private medical care.

Presently and at the time emergency department treatment was 
rendered at CMHC on March 9, 1998, the veteran had been 
granted service connection for residuals of a gunshot wound 
of the lip, chin and neck, rated 30 percent disabling; and 
anxiety neurosis, rated 10 percent disabling.  His total 
service-connected disability evaluation was 40 percent.  He 
had not been found to be permanently and totally disabled due 
to service-connected disabilities.  

The March 9, 1998 CMHC emergency department report reflects 
that the veteran presented with complaint of recurring sharp 
chest pain and shortness of breath that had begun that 
morning.  He was observed to be in no acute distress and 
denied any shortness of breath or pain at that time.  An EKG 
and chest x-ray was done.  The veteran's complaint was 
diagnosed as atypical chest pain.  It was noted that he was 
referred by North Carolina Health Department "per order of 
VA Hospital" and was to be checked out so he could go to the 
VA hospital by private vehicle.

The Board first notes that the veteran would not have been 
entitled to non-VA medical services on a contract basis.  He 
did not qualify on a contract basis because the treatment he 
received was not for a service-connected disability or for a 
disability for which he was discharged or released from 
service, nor does he have a service-connected permanent and 
total disability.  38 U.S.C.A. § 1703(a)(1), (2) (West 1991 & 
Supp. 1999); 38 C.F.R. § 1752 (1999).  

The evidence does show that a VA physician was contacted by a 
nursing professional at the North Carolina Public Health 
medical facility on March 9, 1998, who advised that the 
veteran be evaluated at a local emergency room before 
traveling to the VA Medical Center.  However, there is no 
indication that that particular VA physician or any other VA 
physician authorized the veteran's treatment at CMHC.  

With regard to payment of the costs of medical services 
rendered to the veteran, the Board notes that regardless of 
whether there was prior authorization or application for 
authorization received within 72 hours, neither of which are 
demonstrated in this case, the regulations do not provide a 
basis for finding the veteran entitled to payment of the cost 
of medical services in this case.  38 C.F.R. §§ 17.52, 17.53, 
17.54 (1999); see also Zimick v. West, 11 Vet. App. 45 
(1998).  

Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  38 
U.S.C.A. § 1703; 38 C.F.R. § 17.52(a).  Contracts, including 
individual authorization for reimbursement or payment of 
expenses, are authorized for treatment of a medical emergency 
which poses a serious threat to a veteran receiving medical 
services in a VA facility.  38 C.F.R. § 17.52(b)(3). However, 
to meet this criterion, the veteran must be receiving 
treatment in a VA facility at the time of the emergency.  
Prior VA treatment of a disorder or a telephone call in an 
attempt to seek VA treatment on March 9, 1998, does not meet 
this criterion.  Zimick, 11 Vet. App. at 51, 52.

There are statuary and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  It must be shown 
that:

(a) The treatment was either for an adjudicated service-
connected disability, or a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.

(b) A medical emergency existed and delay would have been 
hazardous to the life or health, and

(c) No VA or other Federal facilities were feasibly 
available.

38 U.S.C.A. § 1728 (West 1991 & Supp. 1999); 38 C.F.R. § 
17.120 (1999).

All of those criteria must be met.  The veteran has 
established service connection for residual scars of the face 
and neck as well as an anxiety neurosis.  During the 
emergency room visit in question he did not receive treatment 
for either disability or for disability associated with and 
held to be aggravating either service-connected disability.  
The veteran does not have a total disability permanent in 
nature resulting from a service-connected disability.  
Therefore, he has not demonstrated that he meets even the 
first criterion for payment or reimbursement of medical 
expenses under the provisions of 38 U.S.C.A. § 1728 in this 
case.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, payment or reimbursement of those 
service is not warranted.  The United States Court of 
Veterans Appeals (Court) has held that where the law and not 
the evidence is dispositive, the Board should deny an appeal 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The veteran in this case has failed to allege facts 
which meet the criteria set forth in the law or regulations 
and, accordingly, his claim must be denied.  


ORDER

Entitlement to payment or reimbursement of expenses for 
unauthorized private medical services provided on March 9, 
1998, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


